Braley, J.
If, without deciding, it is assumed that the jury
could have found that the defendant was negligent, the plaintiff failed to show that his own conduct was free from fault. The night was dark and rainy when he drove his automobile at high speed over a country road, which for a considerable distance ran straight before him, he reached the point where the railroad crossed the highway at grade, and the car came into collision with the rear end of a freight train standing partially within the roadway. It is undisputed, that from previous use he was thoroughly familiar with the route and aware that automobiles might be intercepted by passing trains having the right of way. If to some extent he could rely upon the ringing of the crossing gong to warn him of ap*160preaching trains, and his testimony that he did not hear it was some evidence that it did not ring, this fact did not relieve him from taking ordinary precautions for his own safety. Lucarelli v. Boston Elevated Railway, 213 Mass. 454, 456.
The side curtains were down, and the windshield up because of inclement weather, and he must be held to have known, that to operate his car safely under such conditions he must depend largely if not wholly on his sense of sight, aided by his intimate knowledge of the location. The front lamps were lighted, and from his own testimony the car, which was on an ascending grade, could have been stopped within thirty feet, a distance of twice its length. To go on, enclosed as he was, without slackening speed, or taking any notice of the path before him except to keep within it, or perceiving that he was at the crossing until confronted by the train, evinces an entire absence of that degree of reasonable care required of travellers upon the public ways, where, in the ordinary operation of the railroad, trains may be expected to pass at any time. Chase v. New York Central & Hudson River Railroad, 208 Mass. 137.
The evidence, offered by the plaintiff and excluded, that on a previous occasion another motorist going over the road did not see a stationary freight car at the crossing, had no tendency to prove due care on the part of the plaintiff. Williams v. Holbrook, 216 Mass. 239.
It is unnecessary to consider other exceptions to the exclusion of evidence, which, if admitted, would have borne only on the question of the defendant’s negligence.
The verdict having been ordered rightly, the exceptions are overruled.

So ordered.